Exhibit 10.3

Analogic Corporation

Annual Incentive Plan for Fiscal Year 2017

 

 

 

Employee:       Company:    Title:       Target Level:    Plan Year:    8/1/2016
– 7/31/2017    Supervisor:   

 

 

Congratulations! Analogic Corporation (the “Company”) has selected you to
participate in its Annual Incentive Plan (the “Plan”) for Fiscal Year 2017. A
summary of the terms of the Plan, as it applies to you, is shown below*:

 

1. Eligibility to Earn an Award

You will be eligible to earn an award under the Plan if all of the following
conditions apply:

 

  (a) Analogic achieves at least 50% of its Adjusted EBITDA budget for fiscal
year 2017;

 

  (b) you are an employee of the company on July 31, 2017**,or your employment
is terminated involuntarily after January 31, 2017 and you are eligible for
Severance Benefits.

 

2. Performance Factors

The Target Level for your award is listed above. Your actual award may be
greater or less than the Target Level, depending on the Company’s results and
your performance relative to Individual Objectives for the Plan year. If you are
eligible to receive an award, your final award amount will be determined based
upon the following performance factors:

 

  (a) Analogic Adjusted EBITDA – 70% of your award shall be determined by
Analogic’s year-end results for Adjusted EBITDA relative to budget for fiscal
year 2017.

 

  (b) Analogic Revenue – 30% of your award shall be determined by Analogic’s
year-end results for total Company Revenue relative to budget for fiscal year
2017.

 

3. Determining your Award

 

  (a) Your award will be equal to your Target Level multiplied by your Eligible
Base Earnings, adjusted for the actual performance measures relative to budget
attained for 2017. Eligible Base Earnings means total base salary payments
(including vacation, sick and holiday pay) made through Company payroll for the
Plan year. Payments made to employees during approved medical leaves of absence
are excluded.

 

  (b) Actual awards will range from 1 to two (2) times the Target Level for the
performance factors

 

  (c) If you are not eligible for an award for the entire 2017 fiscal year or if
your Target Level changes during the Plan year, your award will be pro-rated
based on the number of months that you were eligible to receive the award.

This document is not an employment agreement, and terms of employment are
unaffected because of this document. Equitable adjustments will be made to
exclude the impact of acquisitions or divestitures during the performance
period. The Company reserves the right to adjust awards up or down in its
discretion based on exceptional circumstances. If Analogic Adjusted EBITDA is
less than 50% of Budget, no awards will be earned under this plan.

 

* For more information concerning the Plan, please contact the Human Resources
Department

** Because payment of an award under the Plan is determined in part upon the
Company’s performance during the 2017 Fiscal Year, the payment date of any award
will be after the completion of fiscal year 2017, as determined in the sole
discretion of the Company’s Compensation Committee.